DETAILED ACTION

Status of Claims
This communication is in response to the applicant’s amendments filed on 05/02/2022. Claims 1-7, 9-17, and 19-20 are pending. Claims 8 and 18 have been cancelled. All active claims have been examined.

Allowable Subject Matter
Claims1-7, 9-17, and 19-20 are allowed. 

The prior art of record:
Lohe, U.S. publication US2017/0046689 
Allepuz, U.S. publication US2012/0144186
Spanos, U.S. publication US2017/0352219
Pulsifer, U.S. publication US2018/0331832

Lohe, Allepuz, Spanos and Pulsifer disclose and teach various elements of the claimed invention. See Non-Final Action mailed 02 January 2022, pages 4-36.

	The cited references do not teach or suggest all of the limitations of claim 1. For example, neither Lohe, Allepuz, Spanos nor Pulsifer, alone or in combination, teach or suggest, e.g., 	"generating, by the processing server, a plurality of key components using the master private key; 
	deleting, from the processing server, the master private key following storage of the plurality of key components and prior to electronic transmission of the one or more registration blocks;
	regenerating, by the processing server, the master private key using the plurality of key components stored in the memory following receipt of the plurality of voting messages,”  as interpreted among the surrounding claim language and within claim 1 as a whole. The other pending claims recite substantially similar limitations. Therefore, the claims of this application are allowed over the prior art. 

Response to Arguments
Examiner finds the applicant’s arguments submitted on May 2nd, 2022 pages 13-14 have been considered  and are fully persuasive concerning the 35 U.S.C. 112(a) and comments concerning the prior art. Therefore, the 35 U.S.C. 112(a) rejection is withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “comments on statement of reasons for allowance”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556.  The examiner can normally be reached on Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
                                                                                                                                                                                                    /JACOB C. COPPOLA/Primary Examiner, Art Unit 3685